Ingram, Justice,
dissenting.
I would affirm the judgment of the trial court as I find no harmful error in the trial judge’s charge on fraud under the evidence in this case. Perhaps there was too much emphasis on fraud. Nevertheless, there was evidence of some species of fraud and this was a jury question in the case. The jury did not believe that this aged man intended to give away during his lifetime the 184 1/2 acres he owned, on which his home is situated, to a great-nephew without receiving any of the monetary consideration recited in the deeds and without surrendering possession of the property. The nephew claimed the consideration was for past services to his uncle and contended his uncle *382told him he wanted to give the property to him. On the other hand, the uncle’s evidence refutes this contention by the nephew.
"Conveyances of property between near relatives, when made upon little or no consideration, are to be scanned with great care, and the giving of a deed absolute upon its face accompanied by retention of possession by the grantor is a badge of fraud though it may be explained.” Young v. Bozeman, 229 Ga. 195 (2) (190 SE2d 523) (1972). In addition, this court held in Haynes v. Blackwell, 232 Ga. 430 (3) (207 SE2d 66) (1974), that: "Possession of property by the vendor after an absolute conveyance is prima facie evidence of fraud, which may be explained, and, after possession is proved, the burden of explaining it rests upon those claiming under the sale. [Citing earlier cases].”
Of course, the nephew claimed this transaction was a gift for prior services and not a sale based on present consideration. Nevertheless, the same principle ought to apply, especially where the deeds recite a monetary consideration and all the evidence shows none was paid to the grantor. The real truth of the case looks like the old gentleman may have once intended his great-nephew to have this property after his uncle’s death, but not before then. Perhaps the truth will emerge from another trial where less emphasis is placed on actual fraud and more attention is given to whether there was an actual delivery of these instruments and whether they were intended as testamentary in character. However, on balance it seems to me that justice has been done between the parties by the jury, and, therefore, I would affirm the trial court’s judgment which approved the present verdict.
I am authorized to state that Justice Jordan joins in this dissent.